OPINION — AG — IF IT IS FACTUALLY DETERMINED AS NECESSARY TO EFFECTUATE STATUTORY DUTIES, THE STATE DEPARTMENT OF HEALTH HAS THE AUTHORITY TO CONDUCT AMBIENT WATER MONITORING FOR GENERAL WATER QUALITY OBJECTIVES. THE OKLAHOMA WATER RESOURCES BOARD, IF IT IS FACTUALLY DETERMINED AS NECESSARY TO EFFECTUATE STATUTORY DUTIES, HAS THE AUTHORITY TO CONDUCT AMBIENT WATER MONITORING FOR GENERAL WATER QUALITY OBJECTIVES.  THE POLLUTION CONTROL COORDINATING BOARD MAY ONLY CONDUCT AMBIENT MONITORING FOR GENERAL WATER QUALITY OBJECTIVES UNDER THE CIRCUMSTANCES DELINEATED IN 82 Ohio St. 1977 Supp., 934 [82-934](C). THE STATE DEPARTMENT OF HEALTH AND THE OKLAHOMA WATER RESOURCES BOARD MAY NOT DIRECTLY RECEIVE FEDERAL FUNDS PURSUANT TO APPLICATIONS UNDER THE FEDERAL WATER POLLUTION CONTROL ACT AND FEDERAL ENVIRONMENTAL ACT, OTHER THAN FUNDS TO ADMINISTER THE CONSTRUCTION GRANTS PROGRAM FOR MUNICIPAL TREATMENT WORKS WHICH MAY BE RECEIVED BY THE OKLAHOMA STATE DEPARTMENT OF HEALTH. SUCH FUNDS, (OTHER THAN FOR SAID CONSTRUCTION GRANTS PROGRAMS), BY STATUTE, CAN ONLY BE DISBURSED BY THE POLLUTION CONTROL COORDINATING BOARD. FURTHERMORE, IT IS WITHIN THE PURVIEW OF THE POLLUTION CONTROL COORDINATING BOARD TO DISBURSE THOSE FUNDS IN ANY MANNER WHICH IT DETERMINES WILL INSURE THE MOST COORDINATED USE OF THOSE FUNDS WITH THE LEAST AMOUNT OF DUPLICATION OF EFFORT BY VARIOUS STATE AGENCIES FOR PURPOSE OF AMBIENT WATER QUALITY MONITORING. CITE: 63 Ohio St. 1971, 1-906 [63-1-906], 63 Ohio St. 1971, 1-909 [63-1-909], 63 Ohio St. 1971, 1-905 [63-1-905], 82 Ohio St. 1977 Supp., 926.3 [82-926.3], 82 Ohio St. 1977 Supp., 926.1 [82-926.1](6), 82 Ohio St. 1977 Supp., 932 [82-932], 82 Ohio St. 1977 Supp., 932.2 [82-932.2], 82 Ohio St. 1977 Supp., 934 [82-934](1) (AMALIJA J. HODGINS)